Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1451    Page 1 of 32




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ARABIAN MOTORS GROUP W.L.L.,

        Plaintiff,                                   Case No. 16-cv-13655
                                                     Hon. Matthew F. Leitman
 v.

 FORD MOTOR COMPANY,

      Defendant.
 _________________________________/

      OPINION AND ORDER (1) DENYING DEFENDANT’S MOTION TO
      STAY PROCEEDINGS (ECF No. 55), (2) DISMISSING PLAINTIFF’S
       CLAIMS IN PART BASED ON MOOTNESS, AND (3) DISMISSING
            PLAINTIFF’S REMAINING, NON-MOOT CLAIMS
                       WITHOUT PREJUDICE

        In this action, Plaintiff Arabian Motors Group W.L.L. asserts fraud and breach

 of contract claims against Defendant Ford Motor Company. (See Compl., ECF No.

 1.) Ford insists that these claims are subject to mandatory arbitration under a

 provision of the parties’ contract, and it has moved to stay these proceedings so that

 Arabian Motors’ claims may be adjudicated by an arbitrator. (See Mot. to Stay, ECF

 No. 55.) The Court agrees with Ford that Arabian Motors must present its claims to

 an arbitrator. But the Court believes that dismissal, rather than a stay, is the best

 course of action.

        Ford counters that under Section 3 of the Federal Arbitration Act (the “FAA”),

 9 U.S.C. § 3, this Court lacks the discretion to dismiss. Section 3 provides that “on


                                           1
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1452     Page 2 of 32




 application of one of the parties,” a district court “shall stay the trial of the action”

 if the action involves “any issue” that is “referable to arbitration.” Ford says that

 since Arabian Motors’ claims are subject to arbitration and since it (Ford) has applied

 for a stay, Section 3 compels the Court to stay, rather than dismiss, this action.

       The stay versus dismissal issue presented here has sharply divided the federal

 courts. Several circuits have concluded that a district court does have discretion to

 dismiss an action after concluding that all claims are subject to arbitration. Several

 others have adopted Ford’s position that Section 3 of the FAA compels a district

 court, upon application of a party, to stay, rather than dismiss, an action even if all

 of the claims are subject to arbitration.

       The Sixth Circuit has not yet definitively resolved the stay versus dismissal

 issue in a published decision. But it has strongly suggested in published decisions,

 and has squarely held in several unpublished decisions, that a district court may

 dismiss an action if it concludes that all claims are subject to arbitration. The Sixth

 Circuit has also opined (in addressing a related issue) that allowing district courts to

 dismiss actions in which all claims are subject to arbitration does not undermine the

 pro-arbitration policies of the FAA. The clear majority of district courts in this

 Circuit have likewise concluded that a district court may dismiss an action in which

 all of the claims are subject to arbitration. Several of those courts have rejected

 Ford’s argument that Section 3 of the FAA requires a stay (if applied for) where all



                                             2
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1453     Page 3 of 32




 claims are subject to arbitration. And with good reason. A careful reading of Section

 3 reveals that it does not apply to cases in which all claims are subject to arbitration.

       For the reasons explained in detail below, this Court concludes that it may

 dismiss, rather than stay, an action in which all claims must be presented to an

 arbitrator. And the Court further concludes that dismissal, rather than a stay, makes

 the most sense here where all of Arabian Motors’ remaining, non-moot claims are

 subject to mandatory arbitration. The Court therefore exercises its discretion to

 DENY Ford’s motion to stay (ECF No. 55) and to sua sponte DISMISS Arabian

 Motors’ remaining, non-moot claims without prejudice.

                                            I

                                            A

       Arabian Motors is a corporation organized under the laws of Kuwait. (See

 ECF No. 5-1, PageID.225.) Ford is an automobile manufacturer headquartered in

 Dearborn, Michigan. (See id.) On May 2, 2005, Arabian Motors and Ford entered

 into an agreement under which Ford sold vehicles to Arabian Motors for resale to

 customers in the Middle East (the “Resale Agreement”). (See id.)

       In the Resale Agreement, Arabian Motors and Ford agreed to arbitrate any

 “dispute, claim or controversy … in connection with the breach, implementation,

 invalidity, or termination” of the Resale Agreement that the parties could not resolve

 through informal negotiations. (Resale Agmt. at ¶14, ECF No. 5-1, PageID.245-



                                            3
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20           PageID.1454     Page 4 of 32




 246.) Specifically, the parties agreed that any unresolved disputes would be subject

 to “binding arbitration in accordance with the United Nations Commission on Trade

 Law [“UNCITRAL”] Arbitration Rules in effect on the date” the Resale Agreement

 was executed. (Id. at ¶14(b), PageID.245.) Those rules provided, among other

 things, that “the arbitral tribunal shall have the power to rule on objections that it has

 no jurisdiction, including any objection with respect to the existence or validity of

 the arbitration clause or of the separate arbitration agreement.” 1976 UNCITRAL

 Arbitration Rules, Rule 21.

                                             B

         The relationship between Arabian Motors and Ford apparently began to

 deteriorate in 2014. Two years later, on March 14, 2016, Ford sent written notice to

 Arabian Motors terminating the Resale Agreement effective July 27, 2016 (the

 “Notice of Termination”). (See Notice of Termination, ECF No. 5-2, PageID.295-

 297.)

         On March 31, 2016, Ford submitted a Notice of Arbitration and Statement of

 Claim (the “Arbitration Demand”) to the American Arbitration Association (the

 “AAA”). (See Arbitration Demand, ECF No. 5-2, PageID.253-267.) The Arbitration

 Demand sought a “declaratory judgment that Ford properly terminated the [Resale

 Agreement] for any and/or all reasons stated in the [Notice of Termination] and is

 not liable to [Arabian Motors] for terminating the [Resale Agreement] or relating to



                                             4
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1455    Page 5 of 32




 the course of dealings between Ford and [Arabian Motors].” (Id., PageID.266.) The

 AAA assigned the matter to arbitrator Lawrence S. Schaner (the “Arbitrator”).

       In email messages sent to the AAA on April 30, 2016, May 24, 2016, and

 September 6, 2016, Arabian Motors objected to the arbitration on the grounds that

 (1) the dispute was not arbitrable and (2) the AAA lacked jurisdiction to decide

 whether Arabian Motors could be compelled to arbitrate. (See emails, ECF No. 13-

 4, PageID.494; ECF No. 5-3, PageID.299; ECF No. 13-6, PageID.503-504.)

                                           C

       On October 13, 2016, Arabian Motors filed a five-count Complaint in this

 Court against Ford. (See Compl., ECF No. 1.) In the Complaint, Arabian Motors

 brings the following claims:

             In Count I of the Complaint, Arabian Motors seeks “an order enjoining

              the arbitration filed by Ford.”1 (Id. at ¶110, PageID.28.)

             In Count II of the Complaint, Arabian Motors seeks a “declaratory

              judgment pursuant to 28 U.S.C. § 2201[] that it has no obligation to




 1
  As described in further detail above, the arbitration filed by Ford is complete, the
 Arbitrator entered a Final Award in favor of Ford, and both this Court and the Sixth
 Circuit have confirmed that award. Thus, the Court DISMISSES this claim as moot.


                                           5
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1456    Page 6 of 32




              arbitrate [Ford’s claims] or the claims [Arabian Motors] makes in [its]

              Complaint.”2 (Id. at ¶113, PageID.28.)

              In Count III of the Complaint, Arabian Motors seeks damages for

              Ford’s alleged breach of contract. (See id. at ¶¶ 114-148, PageID.28-

              37.)

             In Count IV of the Complaint, Arabian Motors seeks damages for

              Ford’s alleged silent fraud. (See id. at ¶¶ 149-162, PageID.37-41);

             In Count V of the Complaint, Arabian Motors seeks damages for Ford’s

              alleged fraudulent misrepresentations. (See id. at ¶¶ 163-175,

              PageID.41-43.)

       On October 17, 2016, Arabian Motors filed a motion for preliminary

 injunction to stay the arbitration proceedings that Ford had commenced. (See Mot.

 for Prelim. Inj., ECF No. 5.) Notably, Arabian Motors did not contend that the

 claims Ford asserted in the arbitration fell outside of the mandatory arbitration

 provision in the Resale Agreement. Instead, Arabian Motors argued that a federal

 statute, the Motor Vehicle Franchise Contract Arbitration Fairness Act (the

 “Fairness Act” or the “Act”), 15 U.S.C. § 1226, prohibited enforcement of the


 2
   As explained in text above, and in footnote one above, the arbitration filed by Ford
 is complete and both this Court and the Sixth Circuit have confirmed the Arbitrator’s
 Final Award in favor of Ford on Ford’s claims. Therefore, the Court DISMISSES
 this claim as moot to the extent that it seeks a declaration that Arabian Motors should
 not be compelled to arbitrate Ford’s claims.

                                           6
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1457       Page 7 of 32




 arbitration provision. The Fairness Act provides that “whenever a motor vehicle

 franchise contract provides for the use of arbitration to resolve a controversy arising

 out of or relating to such contract, arbitration may be used to settle such controversy

 only if after such controversy arises all parties to such controversy consent in writing

 to use arbitration to settle such controversy.” 15 U.S.C § 1226(a)(2) (emphasis

 added). Arabian Motors contended that the Act precluded enforcement of the

 arbitration provision because (1) the Act requires the post-dispute consent of all

 parties to submit any issue (including arbitrability) to an arbitrator but (2) the

 arbitration provision in the Resale Agreement purports to assign the issue of

 arbitrability to the Arbitrator even though Arabian Motors had not given its post-

 dispute consent to such an assignment. (See Mot. for Prelim. Inj., ECF No. 5,

 PageID.209-220.) In response, Ford argued that the Fairness Act applies only to

 domestic automobile dealers and does not apply to foreign dealers like Arabian

 Motors. (See Ford Resp. to Mot. for Prelim. Inj., ECF No. 13.)

       The Court agreed with Ford and declined to grant Arabian Motors a

 preliminary injunction. The Court ruled that the Fairness Act does not apply to the

 Resale Agreement and that the Act therefore did not preclude enforcement of the

 agreement’s mandatory arbitration provision. (See Op. and Order, ECF No. 18.)

 And because that provision was enforceable, the Court held that Arabian Motors

 needed to present its objections to arbitration to the Arbitrator. (See id.)



                                            7
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1458    Page 8 of 32




                                           D

       Arabian Motors then raised its objections to arbitration with the Arbitrator. It

 argued to the Arbitrator that under the Fairness Act, it could not be compelled to

 arbitrate the claims asserted by Ford because it had not given advance written

 consent. But Arabian Motors still did not argue that Ford’s claims fell outside the

 scope of the mandatory arbitration provision in the Resale Agreement. (See

 Arbitrator’s Interim Award, ECF No. 28-5, PageID.898.) Ford again argued that the

 Fairness Act did not apply to the Resale Agreement because Arabian Motors is a

 foreign automobile dealer.

       The Arbitrator agreed with Ford. (See id.) He ruled that the Fairness Act

 applies only to domestic automobile dealers and that, accordingly, it posed no

 obstacle to the arbitration proceedings commenced by Ford. (See id.) He then

 proceeded to determine whether Ford’s claims fell within the scope of the arbitration

 provision of the Resale Agreement. He easily concluded that they did – a conclusion

 that Arabian Motors did not resist. (See id.)

       Following the Arbitrator’s interim ruling, Arabian Motors filed an Answer

 and a four-count Counterclaim in the arbitration. (See Arbitrator’s Final Award, ECF

 No. 32-2, PageID.976-977, describing the procedural history of the arbitration.) In

 its Counterclaim, Arabian Motors sought, among other things, damages for alleged

 fraud and wrongful termination of the Resale Agreement. (See id.) Arabian Motors



                                           8
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1459     Page 9 of 32




 later withdrew its Counterclaim from the arbitration proceedings. (See id.,

 PageID.978.)

       The Arbitrator thereafter resolved the arbitration by granting a motion for

 summary disposition filed by Ford. (See id., PageID.983-1001.) He memorialized

 his decision in a Final Award in which he ruled that: (1) the Resale Agreement was

 terminable at will, and Ford properly exercised its right to terminate at will; (2) Ford

 properly terminated the Resale Agreement for cause under Paragraph 13(b)(1); and

 (3) Ford properly terminated the Resale Agreement for cause under Paragraph

 13(b)(4). (See id., PageID.984-997.) The Arbitrator also ordered Arabian Motors to

 pay Ford more than $1.25 million in legal fees and other costs. (See id.,

 PageID.1000.)

                                            E

       After the Arbitrator issued the Final Award, Arabian Motors returned to this

 Court and filed a motion to vacate the award. (See Mot. to Vacate, ECF No. 32.)

 Arabian Motors renewed its argument that under the Fairness Act, it should not have

 been compelled to arbitrate because it had not given advance written consent. (See

 id.) (But Arabian Motors again did not argue that Ford’s claims fell outside of the

 Resale Agreement’s arbitration provision.) Ford filed a combined response in

 opposition to Arabian Motors’ motion and cross-motion to confirm the Final Award.

 (See Ford Resp. to Mot. to Vacate, ECF No. 35.) Ford argued that the Arbitrator (1)



                                            9
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1460    Page 10 of 32




 properly concluded that the Fairness Act did not apply to the Resale Agreement and

 (2) did not make any error that would warrant vacating the Final Award. (See id.)

        The Court entered an order denying Arabian Motors’ motion and granting

 Ford’s motion. (See Order, ECF No. 37.) In that order, the Court instructed the

 parties to confer and attempt to agree upon the form of a judgment confirming the

 Final Award. (See id.) They did so and reached an agreement. On June 6, 2018, the

 Court entered the judgment confirming the Final Award. (See Judgment, ECF No.

 39.)   That judgment did not specifically refer to Arabian Motors’ claims against

 Ford that it had raised in this action, and the Court had not directly ruled upon the

 viability of those claims at the time it entered the judgment.

                                           F

        Arabian Motors thereafter filed an appeal from the judgment in the United

 States Court of Appeals for the Sixth Circuit. (See Notice of Appeal, ECF No. 40.)

 Heading into that appeal, Arabian Motors believed that this Court’s rulings, taken

 together, effectively prevented Arabian Motors from pursuing its claims in this

 forum. More specifically, Arabian Motors believed that order denying its motion

 for preliminary injunction – in which the Court held that the Fairness Act did not bar

 enforcement of the arbitration provision in the Resale Agreement – had been

 “incorporated” into the Court’s judgment. (Arabian Motors Reply Br., Arabian

 Motors Group W.L.L. v. Ford Motor Company, Sixth Circuit Case No. 18-1748, Dkt.



                                           10
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20       PageID.1461     Page 11 of 32




 28, Pages 12-13.) And based upon that belief, Arabian Motors concluded that the

 judgment compelled to it arbitrate its claims against Ford. (See id.) In an attempt to

 revive its ability to assert those claims in this forum, Arabian Motors argued to the

 Sixth Circuit that this Court had misconstrued and misapplied the Fairness Act. (See

 Arabian Motors Appellant Br., Arabian Motors Group W.L.L. v. Ford Motor

 Company, Sixth Circuit Case No. 18-1748, Dkt. 20, Pages 28-45.) In addition,

 Arabian Motors attacked this Court decision confirming the arbitrator’s Final

 Award. (See id., Pages 46-59.)

       The Sixth Circuit first held that it lacked jurisdiction over Arabian Motors’

 challenge to this Court’s ruling that the Fairness Act did not bar enforcement of the

 arbitration provision in the Resale Agreement. As described above, this Court

 reached that conclusion in its order denying Arabian Motors’ motion for preliminary

 injunction. (See Op. and Order, ECF No. 18.) And the Sixth Circuit concluded that

 that order was not subject to appeal because it was an interlocutory order. See

 Arabian Motors Group W.L.L. v. Ford Motor Company, 775 F. App’x 216, 217 n.1

 (6th Cir. 2019).

       The Sixth Circuit then turned to the portion of Arabian Motors’ appeal

 challenging this Court’s decision to confirm the Final Award. The court affirmed

 that decision. It rejected Arabian Motors’ argument that the Arbitrator had shown a




                                          11
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1462     Page 12 of 32




 manifest disregard for the law when he concluded that the Fairness Act did not apply

 to the Resale Agreement. See id. at 219-20.

                                           G

       Following the Sixth Circuit’s ruling, the case returned to this Court for further

 proceedings. The Court then convened a status conference on October 16, 2019, to

 discuss next steps. During that conference, counsel for Arabian Motors reiterated

 his belief that the Court’s prior ruling concerning the Fairness Act effectively barred

 Arabian Motors from pursuing its claims in this forum. And he told the Court that

 Arabian Motors wished to appeal that ruling. He indicated that Arabian Motors

 wanted the Court to enter a final judgment memorializing the Court’s ruling so that

 Arabian Motors could challenge the ruling in the Sixth Circuit and, if successful,

 litigate its claims here. Counsel for Ford responded that it was not clear whether

 Arabian Motors wished to have the Court dismiss its (Arabian Motors’) claims with

 or without prejudice, and Ford’s counsel suggested that, upon a clarification from

 Arabian Motors, Ford may not object to dismissal. After some additional discussion

 with counsel, the Court instructed the parties to attempt to work together to see if

 they could agree upon a path forward for wrapping up the proceedings.

       The parties were not able to agree upon a plan for completing the litigation.

 So Arabian Motors filed a motion for entry of a final judgment and submitted a

 proposed judgment dismissing its claims. (See Mot. for Entry of Judgment, ECF No.



                                           12
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1463     Page 13 of 32




 46; Arabian Motors Proposed Judgment, ECF No. 50.) Arabian Motors explained

 that it sought entry of judgment dismissing its own claims based on its belief that

 this Court had already concluded (in the Court’s opinion and order denying Arabian

 Motors’ motion for a preliminary injunction) that Arabian Motors could not pursue

 its claims in this forum. (See Mot. For Entry of Judgment, ECF No. 46,

 PageID.1155-1157.) Arabian Motors further said that it sought dismissal to secure

 a ruling from the Sixth Circuit that would allow it to assert its claims against Ford in

 this Court. (See id.) Ford objected to the judgment proposed by Arabian Motors and

 proposed its own judgment. (See Ford Resp. to Mot. for Entry of Judgment, ECF

 No. 47; Ford Proposed Judgment, ECF No. 51.) The Court declined to enter either

 proposed judgment. It decided that the best course of action was to put the “ball” in

 Ford’s “court.” (See 4/20/2020 Hr’g Tr., ECF No. 54, see also infra at n. 3.) The

 Court told Ford that because Arabian Motors’ claims were still pending in this

 action, Ford had two options: it could file a motion raising its contention that Arabian

 Motors’ claims are subject to mandatory arbitration (or attacking the claims on some

 other legal basis) or it could file an Answer and litigate the claims in this Court.3

 (See 4/20/2020 Hr’g Tr., ECF No. 54.)


 3
  The Court believed that putting the onus on Ford to (1) assert that Arabian Motors’
 claims were subject to mandatory arbitration and/or (2) litigate the claims in this
 Court, best reflected the true positions of the parties. It has always been Ford’s
 position that all of Arabian Motors’ claims are subject to arbitration, and it has
 always been Arabian Motors’ position that under the Fairness Act, it cannot be

                                           13
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1464    Page 14 of 32




       In response, Ford filed a Motion to Dismiss for Lack of Subject Matter

 Jurisdiction, or, in the Alternative, to Stay Action Pursuant to 9 U.S.C. § 3. (See Mot.

 to Dismiss, ECF No. 55.) Ford first argued that this action was moot because it was

 “clear from the record in this case” that Arabian Motors did “not intend to pursue”

 its remaining claims to judgment. (Id., PageID.1212.) The “record” to which Ford

 referred included Arabian Motors’ motion for entry of judgment (see Mot. for Entry

 of Judgment, ECF No. 46). Second, Ford contended that if the Court did not dismiss

 for lack of subject matter jurisdiction, it was required to stay the action under Section

 3 of the FAA because all of the claims were subject to arbitration and because it

 (Ford) had applied for a stay. (See Mot. to Dismiss, ECF No. 55, PageID.1214.)




 compelled to arbitrate any of its claims. Given these respective positions, it made
 the most sense to have Ford seek dismissal on the basis of the mandatory arbitration
 provision because it was Ford, not Arabian Motors, that actually believed that that
 provision was enforceable against Arabian Motors. Any motion by Arabian Motors
 for entry of judgment dismissing its own claims would only have been to secure
 appellate review of this Court’s earlier ruling on the applicability of the Fairness Act
 and would not have been based upon a belief by Arabian Motors that Ford was
 actually entitled to judgment. To best align the procedural posture of the case with
 the actual positions of the parties, the Court directed that if any step toward dismissal
 and/or entry of final judgment against Arabian Motors was to be made, it would have
 to come from Ford. (See 4/20/2020 Hr’g Tr., ECF No. 54, PageID.1189-1193, 1196-
 1200.) Ford has suggested that the Court violated the principle of “party
 presentation” by directing that the proceedings move forward in this manner. (See
 Ford Supp. Br., ECF No. 62.) For the reasons explained in this footnote and on the
 record (see 8/18/20 Status Conf. Tr., ECF No. 61, PageID.1350-1352), the Court
 respectfully disagrees.

                                            14
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1465      Page 15 of 32




       Arabian Motors opposed Ford’s motion. (See Arabian Motors Resp., ECF No.

 57.) Arabian Motors rejected Ford’s contention that it had no intention of litigating

 its remaining claims:

              Despite Ford’s contorted self-impressions of AMG’s
              intentions, it has always been and continues to be AMG’s
              goal to fully litigate the substantive claims of its
              Complaint (Claims III- V) before this Court. For Ford to
              suggest otherwise makes no sense at any level. Is Ford
              suggesting that AMG initiated its action merely to explore
              the exercise of pursuing the injunctive and declaratory
              relief sought in Counts I and II of its Complaint out of
              academic curiosity? Contrary to Ford’s argument, AMG’s
              motion practice relating to the entry of a final Judgment is
              intended to clarify this Court’s prior Judgment and closure
              of this case, so it may proceed. AMG fully intends to try
              its claims before this Court, and has fought for 3 ½ years
              to achieve its goal.

 (Id., PageID.1309-1310.) Arabian Motors also argued that the Court should not stay

 the action. (Id., PageID.1310-1311.)

       On August 18, 2020, the Court held a status conference to discuss Ford’s

 pending motion to dismiss. During that conference, the Court orally denied Ford’s

 motion to the extent that it sought dismissal based upon the asserted mootness of this

 action. (See 8/18/20 Status Conf. Tr., ECF No. 61, PageID.1350-1351.4) The Court

 was satisfied that a full and fair review of the record made clear that Arabian Motors

 continued to pursue its claims. (See id.) The Court then asked the parties to submit


 4
  The Court subsequently entered a written order memorializing this ruling. (See
 Order, ECF No. 60.)

                                          15
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20       PageID.1466     Page 16 of 32




 supplemental briefs on the issues of whether (1) this Court had the authority to

 dismiss, rather than stay, this action and (2) if this Court decided to dismiss the

 action, should the dismissal be with or without prejudice. (See id., PageID.1363.)

       In Ford’s supplemental brief, it argued that Section 3 of the FAA required the

 Court to stay, and barred the Court from dismissing, this action. (See Ford Supp. Br.,

 ECF No. 62.) Ford further argued that in the event that the Court did decide to

 dismiss, the dismissal should be with prejudice. (See id.) Arabian Motors countered

 in its supplemental brief that the Court has the discretion to dismiss the action and

 that any dismissal should be without prejudice. (See Arabian Motors Supp. Br., ECF

 No. 63.)

                                           II

       It is well established that this Court “has the power to dismiss a complaint sua

 sponte pursuant to Rule 12(b)(6), provided that the plaintiffs have been given

 adequate notice and an opportunity to amend.” O’Lear v. Miller, 222 F.Supp.2d 862,

 863 (E.D. Mich. 2002). It is equally well established that a complaint fails to state

 a claim – and is thus subject to dismiss under Rule 12(b)(6) – where all of the claims

 are subject to mandatory arbitration. See Teamsters Local Union 480 v. United

 Parcel Serv., Inc., 748 F.3d 281, 286 (6th Cir. 2014) (explaining that a party’s

 “failure to pursue arbitration” in spite of a compulsory arbitration provision means

 that the party “has failed to state a claim.”). From these rules, it would seem to



                                          16
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1467    Page 17 of 32




 follow that this Court has the authority to sua sponte dismiss a complaint asserting

 claims that are all subject to mandatory arbitration – and that the Court has that

 power even if the party invoking arbitration requests a stay rather than dismissal. See

 Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 637-38 (9th Cir. 1988) (holding

 that district court may exercise its general power of sua sponte dismissal when faced

 with a complaint that asserts only claims that are subject to mandatory arbitration

 and where the party requesting arbitration seeks only a stay).

       Ford contends, however, that Section 3 of the FAA creates an exception to the

 general rule that the Court may sua sponte dismiss a complaint that fails to state a

 claim on which relief can be granted. Ford says that Section 3 requires courts to

 stay, rather than dismiss, complaints in which all claims are subject to arbitration.

 Ford’s position is contrary to the great weight of authority in this Circuit and to the

 plain language of Section 3.

                                           A

       While the Sixth Circuit has not definitively taken sides in the circuit split over

 the stay versus dismissal issue,5 the clear weight of authority in this Circuit holds


 5
  The circuit split is fully described in two decisions: Aqua-Chem, Inc. v. Barivien,
 S.A., 2018 WL 4870603, at ** 3-4 (E.D. Tenn. Mar. 16, 2018) and W & T Travel
 Serv., LLC v. Priority One Serv., Inc., 69 F.Supp.3d 158, 172-174 (D.D.C. 2014).
 Two of the leading decisions holding that Section 3 of the FAA requires a district
 court to stay, rather than dismiss, an action are Lloyd v. HOVENSA, 369 F.3d 263,
 270 (3d Cir. 2004) and Katz v. Cellco, 794 F.3d 341, 345-46 (2d Cir. 2015). Two of

                                           17
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1468     Page 18 of 32




 that a district court may dismiss, rather than stay, a civil action in which all of the

 claims must be presented to an arbitrator.     First, several published Sixth Circuit

 decisions suggest that dismissal, rather than a stay, is appropriate where all claims

 are subject to arbitration. For instance, in Green v. Ameritech Corp., 200 F.3d 967,

 973 (6th Cir. 2000), the Sixth Circuit quoted with approval the Fifth Circuit’s

 holding that “[t]he clear weight of authority supports dismissal of the case when all

 of the issues raised in district court must be submitted to arbitration.” Id. (quoting

 Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)).

 Likewise, in Arnold v. Arnold Corp., 920 F.2d 1269, 1276 (6th Cir. 1990) and Stout

 v. Byrider, 228 F.3d 709, 714 (6th Cir. 2000), the Sixth Circuit affirmed decisions

 by district courts dismissing actions in which all claims were subject to arbitration.

       Second, the “majority” of unpublished Sixth Circuit decisions addressing the

 stay versus dismissal issue hold that a district court may dismiss an action in which

 all of the claims are subject to arbitration. Aqua-Chem, Inc. v. Barivien, S.A., 2018

 WL 4870603, at *3 (E.D. Tenn. Mar. 16, 2018). For instance, in Ozormoor v. T-

 Mobile, USA, Inc., 354 F. App’x 972 (6th Cir. 2009), the Sixth Circuit held that

 district courts are not “require[d] … to stay suits pending arbitration rather than




 the leading decisions holding that a district court may dismiss an action in which all
 claims are subject to arbitration are Alford v. Dean Witter Reynolds, 975 F.2d 1161,
 1164 (5th Cir. 1992) and Sparling, 864 F.2d at 638.


                                           18
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20           PageID.1469     Page 19 of 32




 dismiss them.” Id. at 975. The court stressed that it had “already rejected [the]

 argument” that a district court must stay, rather than dismiss, an action in which all

 claims are subject to arbitration. Id. (citing Arnold, supra). Likewise, in Andrews v.

 TD Ameritrade, Inc., 596 F. App’x 366, 372 (6th Cir. 2014), the plaintiff argued that

 the district court erred when it dismissed, rather than stayed, an action in which all

 of the claims were subject to arbitration, but the court rejected that argument because

 “the law is to the contrary.” Id. And in Hensel v. Cargill, Inc., 198 F.3d 245 (Table),

 1999 WL 993775 (6th Cir. 1999), the court held that dismissal, as opposed to a stay,

 is proper “where all claims are referred to arbitration.” Id. at *4.6




 6
   Ford contends that the Sixth Circuit’s unpublished decision in Hilton v. Midland
 Funding, LLC, 687 F. App’x 515 (6th Cir. 2017), stands for the proposition that,
 upon the request of a party, a district court must stay an action even if all of the
 claims are subject to arbitration. (See Ford Supp. Br., ECF No. 62, PageID.1379.)
 The Court disagrees. In Hilton, no party requested a stay. See Hilton, 687 F. App’x
 at 518. And the court stressed that a request for a stay is a condition precedent to
 the applicability of Section 3 of the FAA. See id. Since neither party requested a
 stay, the court was not called upon to make, and did not make, any holding as to
 whether, in the face of a request, a district court retains discretion to dismiss an action
 in which all claims are subject to arbitration. Like several other district courts in this
 Circuit, the Court concludes that Hilton “did not reach (and thus did not alter) the
 longstanding principle, espoused in Hensel, Ozormoor, and numerous other Sixth
 Circuit decisions, that a case ‘in which all claims are referred to arbitration may be
 dismissed.’” Kelch v. Pyramid Hotel Group, 2020 WL 489237, at *3 n.5 (S.D. Ohio
 Jan. 30, 2020) (quoting Hensel, 1999 WL 993775, at *4). See also Great Am. Ins.
 Co. v. Johnson Controls, Inc., 2020 WL 4569126, at *9 (S.D. Ohio Aug. 7, 2020)
 (holding that Hilton does not compel a stay where all claims are subject to
 arbitration); Robinson v. Credit One Bank, N.A., 2020 WL 3270690, at *2 (S.D. Ohio
 June 17, 2020) (same).

                                             19
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1470     Page 20 of 32




       Finally, “the overwhelming majority of district courts throughout the [Sixth]

 Circuit have dismissed,” rather than stayed, actions in which all claims are subject

 to arbitration. Aqua-Chem, 2018 WL 4870603, at *3 and n.5 (collecting cases).

 Indeed, “[m]ost district courts in this circuit agree that the best procedure for

 enforcing arbitration agreements is to dismiss the court action without prejudice.”

 Debro v. French, 2017 WL 927622, at *4 (E.D. Mich. Feb. 16, 2017) (report and

 recommendation), adopted at 2017 WL 914216 (E.D. Mich. Mar 8, 2017).

       Absent some persuasive reason, this Court would not be inclined to depart

 from this clear weight of in-Circuit authority – especially the Sixth Circuit decisions

 – holding that dismissal, rather than a stay, is appropriate where all claims must be

 submitted to an arbitrator.

                                            B

                                            1

       Ford says that the majority rule in this Circuit runs directly counter to the plain

 language of – and thus violates – Section 3 of the FAA. But a careful review of

 Section 3 reveals that it “is inapplicable” where, as here, “all claims are subject to

 arbitration.” Aqua-Chem, 2018 WL 4870603, at *5.

       Section 3 provides:

              If any suit or proceeding be brought in any of the courts of the
              United States upon any issue referable to arbitration under an
              agreement in writing for such arbitration, the court in which such
              suit is pending, upon being satisfied that the issue involved in

                                           20
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20           PageID.1471     Page 21 of 32




              such suit or proceeding is referable to arbitration under such an
              agreement, shall on application of one of the parties stay the trial
              of the action until such arbitration has been had in accordance
              with the terms of the agreement, providing the applicant for the
              stay is not in default in proceeding with such arbitration.

 9 U.S.C. § 3 (emphasis added).

       Section 3’s reference to staying “the trial of the action” until the “issue

 referable to arbitration” has been resolved by the arbitrator clearly signals that the

 Section deals with a single type of action: one in which less than all of the claims

 are subject to arbitration and in which, absent a stay, the remaining claims would

 proceed to “trial.” As the district court in Aqua Chem persuasively explained:

              Section 3’s language mandates courts stay “the trial of the
              action.” 9 U.S.C. § 3 (emphasis added). However, if there are no
              triable issues before a court, how must it stay a trial? See Bales
              & Goff, Dismiss or Stay, at 554. When presented with a claim
              that is within the scope of a valid and binding arbitration
              agreement, there is nothing for a court to try; the claim must be
              arbitrated in accordance with the agreement’s directions.
              Therefore, § 3’s command, requiring courts to stay “the trial of
              the action,” cannot be read to apply in cases where there are no
              triable issues, such as when every claim presented by parties is
              arbitral. If all claims are subject to arbitration, § 3’s mandate is
              inapplicable because there will be no trial.

              A contrary reading, holding § 3 applies when there are no triable
              issues, dishonors the statute’s text. Doing so omits the very
              object of § 3’s one-hundred-word sentence. If that object, “the
              trial of the action,” is ignored and the statute is read without it, it
              renders the sentence incomplete and leaves the reader with only
              questions, not direction. 9 U.S.C. § 3. The court “shall ... stay”
              what? What is the verb “stay” acting on? The answer to those
              questions is unambiguous; it is “the trial of the action.” The
              answer is not merely “[...] the action,” as the Court seemed to

                                            21
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1472     Page 22 of 32




              believe. Id. (emphasis added). Nor does the statute “instruct[ ]”
              courts to “stay proceedings.” Hilton, 687 F. App’x at 518
              (emphasis added). That is not what the statute’s text says. Nor
              does the statute direct that a court “‘shall’ enter a stay ...,” which
              inserts language and converts the verb “stay” into the object of
              the sentence. Lloyd, 369 F.3d at 269 (emphasis added). As such,
              the broad reading is contrary to § 3’s plain language. It ignores
              necessary portions of the text at best, and at worst it implies or
              reads-in words in a way that changes the meaning and structure
              of the sentence. Accordingly, the Court finds such a broad
              interpretation of § 3 to be incorrect. The Court cannot abandon
              or contort § 3’s plain language. To do otherwise would be
              contrary to established rules of statutory construction.

 Aqua-Chem, 2018 WL 4870603, at *5 (emphasis in original).

       The court in Aqua Chem rightly attached great significance to Congress’

 command in Section 3 to stay only “the trial of the action” and correctly concluded

 that a “stay of the trial” is not the same as a “stay of proceedings.” Indeed, Congress

 distinguished between the two types of stays in the FAA itself. See 9 U.S.C. §12

 (referring to “an order to stay the proceedings in an action.”) (Emphasis added).

 Had Congress intended Section 3 to apply when no claims remain for trial – i.e.,

 when all claims are subject to arbitration – it surely would have referred in Section

 3 to a “stay of proceedings,” just as it did in Section 9. As the court in Aqua Chem

 cogently explained, Congress’ direction in Section 3 to stay “the trial of the action”

 makes sense only in the context of an action in which at least one non-arbitrable

 claim remains for trial. See also Richard A. Bales & Melanie A. Goff, An Analysis

 of an Order to Compel Arbitration: To Dismiss or Stay, 115 Penn St. L. Rev. 539,



                                            22
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1473     Page 23 of 32




 553-55 (Winter 2011) (arguing that the “trial of the action” language in Section 3

 makes clear that the Section does not require a stay where all claims are subject to

 arbitration and no claims remain for trial).

       The Sixth Circuit has confirmed this reading of Section 3. It has stressed that

 Section 3 applies where “any separate claim is referable to arbitration;” in that event,

 “a stay of proceedings on the remaining claims is mandatory.” Hensel, 1999 WL

 993775, at *4 (emphasis added). Justice Stephen Breyer, who appears to be the only

 member of the Supreme Court to address the stay versus dismissal issue, has likewise

 adopted this reading of Section 3. In a dissenting opinion touted by Ford as

 containing an “extensive” analysis of Section 3 (Ford Supp. Br, ECF No. 62 at

 PageID.1378), Justice Breyer explained that Section 3 applies “[w]here a suit

 contains several claims, and the district court has determined that the parties agreed

 to arbitrate only a subset of those claims.” Lamps Plus, Inc. v. Varela, __ U.S. __,

 139 S.Ct. 1407, 1423 (2019) (Breyer, J., dissenting).7 In Justice Breyer’s words, the

 stay provided for in Section 3 “relieves the parties of the burden and distraction of

 continuing to litigate any remaining claims [– i.e., any claims not subject to




 7
  The majority in Lamps Plus did not disagree with Justice Breyer’s reading of
 Section 3. It did not reach the point.


                                           23
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1474     Page 24 of 32




 arbitration –] while the arbitration is ongoing.” Id.8 Section 3 simply does not apply

 where, as here, there are no claims “remaining” in the district court for trial.

       Ford’s contrary reading of Section 3 focuses on the wrong language in the

 statute. Ford focuses narrowly on the term “shall.” Ford insists that because Section

 3 “provides that the Court ‘shall’ implement a stay,” it leaves a district court “no

 discretion to dismiss a case” in which all of the claims are referable to arbitration.

 (Ford Supp. Br., ECF No. 62 at PageID.1374-1378.) But Ford’s tight focus on the

 word “shall” ends up begging the key question. There is no dispute that Section 3 –

 by using the term “shall” – commands a district court to enter a stay. The question

 is: when must a district court enter a stay? And that question cannot be answered by

 reference to the term “shall,” standing alone. On the contrary, to answer that

 question, the Court must read the term “shall” in the context of Section 3 as a whole.

 And that Section does not merely provide that a court, in Ford’s words, “shall

 implement a stay.” Instead, as set forth above, it provides that a court “shall stay the

 trial of the action.” And for all of the reasons explained above (and confirmed by


 8
   It is true, as Ford notes, that Justice Breyer concluded that the district court in
 Lamps Plus should not have dismissed that action after compelling arbitration. See
 Lamps Plus, 139 S.Ct. at 1424-26 (Breyer, J., dissenting). But Justice Breyer’s
 reasoning was not based upon the reading of Section 3 that Ford advances. Instead,
 Justice Breyer concluded that dismissal was inconsistent with the structure of, and
 policy underlying, the FAA because a dismissal allows for an immediate appeal. See
 id. As explained in detail below in Section (II)(B)(3), the Sixth Circuit does not
 appear to share Justice Breyer’s view that allowing an immediate appeal from a
 dismissal order would undermine the FAA’s structure and/or policy goals.

                                           24
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1475     Page 25 of 32




 Justice Breyer and the Sixth Circuit), that phrase only makes sense when applied to

 an action in which some claims are subject to arbitration and some are not.

                                            2

       Ford alternatively contends that, at a minimum, a district court must stay,

 rather than dismiss, an action where the party invoking arbitration seeks only a stay

 and does not request dismissal. (See Ford’s Supp. Br., ECF No. 62 at PageID.1379.)

 Ford rests this argument upon the requirement in Section 3 that a district court shall

 stay a trial “on application of one of the parties…” But as explained above, Section

 3 does not apply to an action in which all claims are subject to arbitration. Thus,

 Section 3 does not preclude a district court from dismissing such an action even

 where the party invoking arbitration seeks only a stay. Simply put, “even where a

 party seeks a stay under § 3, the court has discretion to dismiss under Rule 12(b)(6)

 if it finds that all of the claims are arbitrable.” Luna v. Kemira Specialty, Inc., 575

 F.Supp.2d 1166, 1178 (C.D. Cal. 2008). See also Sparling, 864 F.2d at 637-38

 (rejecting the argument that dismissal, rather than a stay, was improper where party

 invoking arbitration sought only a stay). District courts in this Circuit have regularly

 exercised that discretion. See, e.g., Griffin v. Gutter Grate of Troy/Birmingham, 546

 F.Supp.2d 469, 472 (E.D. Mich. 2008) (dismissing an action in which all claims

 were subject to arbitration even though party invoking arbitration sought only a

 stay); The Detroit Edison Co. v. Burlington Northern and Santa Fe Ry. Co., 442



                                           25
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20       PageID.1476     Page 26 of 32




 F.Supp.2d 387, 394 (E.D. Mich. 2006) (same); Tolbert v. Coast to Coast Dealer

 Serv., Inc., 789 F.Supp.2d 811, 818-19 (N.D. Ohio 2011) (same).

                                           3

       Next, Ford argues that a district court should not be permitted to dismiss an

 action in which all claims are subject to arbitration because a dismissal would

 undermine the FAA’s policy of encouraging prompt and efficient arbitration

 proceedings. Ford highlights that a dismissal order is immediately appealable, and

 Ford contends that “allowing a district court to ‘dismiss the action rather than enter

 a stay’ would ‘deprive’ a party who has been held entitled to arbitration … of an

 important benefit which the FAA intended him to have – the right to proceed with

 arbitration without the substantial delay arising from an appeal.’” (Ford Supp. Br.,

 ECF No. 62, PageID.1377, quoting Lloyd, 369 F.3d at 240.)

       This argument conflicts with the Sixth Circuit’s analysis in ATAC Corp. v.

 Arthur Treacher’s, Inc., 280 F.3d 1091 (6th Cir. 2002). In that case, the court

 examined the circumstances under which it has jurisdiction to hear an appeal from

 an order “deferring to arbitration.” Id. at 1095-1101. The court reaffirmed its prior

 holding in Arnold, supra, that a party may immediately appeal from an order “which

 dismisses an action in deference to arbitration” and is accompanied by “a final

 judgment.” Id. at 1096 (emphasis in original) (quoting Arnold). The court offered a

 lengthy defense of its rule permitting immediate appeals from dismissal orders. It



                                          26
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1477       Page 27 of 32




 opined that such appeals would not create intolerable inefficiencies because district

 courts can be trusted to “choose carefully between issuing stays [which are not

 immediately appealable] and dismissals [which are immediately appealable]….” Id.

 at 1100. The court noted that “the savings to the courts [of permitting immediate

 appeals from dismissal orders] are dwarfed by the savings to the parties of not

 appealing such cases.” Id. The court then explained that allowing immediate appeals

 from dismissal orders would not undermine the pro-arbitration goals of the FAA:

              There is little reason to think that future parties will appeal
              dismissals ordered in deference to arbitration when they
              are highly unlikely to prevail. Parties will not want to
              accrue additional costs when they will have no choice in
              the end but to proceed with arbitration anyway. Hence, this
              circuit’s approach [of allowing district courts to enter
              orders of dismissal which may be immediately appealed]
              promises to be quite efficient prospectively, once district
              courts and future parties recognize the implication of the
              rule.
                                            ***

              [And,] in cases where there is a genuine legal question
              concerning arbitrability, a dismissal rather than a stay
              allows that question to be determined promptly on appeal.
              On the other hand, in the large majority of cases, the
              district court can speed along an arbitration about whose
              validity it thinks there is little legal dispute by staying the
              action rather than dismissing it. The statute appears to
              contemplate this case-management advantage, and the
              courts of appeals should enforce that statutory scheme
              rather than create another test for appealability not
              grounded in the language of the statute.

 Id.



                                            27
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20       PageID.1478    Page 28 of 32




       Finally, the court stressed that the entry of immediately appealable dismissal

 orders would not substantially expand the number of appeals from pro-arbitration

 decisions because district courts “may already elect to certify or not certify [under

 28 U.S.C. § 1292] an interlocutory order for immediate appellate review.” Id. at

 1000. Stated another way, since district courts already have the authority to permit

 an interlocutory appeal from an otherwise non-appealable stay order, allowing

 district courts to permit an immediate appeal by entering a dismissal order would not

 meaningfully change the volume of appeals from pro-arbitration decisions. ATAC

 illustrates that the Sixth Circuit trusts district courts to allow sensible immediate

 appeals from pro-arbitration decisions (by entering an order of dismissal) and to

 preclude such appeals when they would inhibit efficiency (by entering a non-

 appealable stay order).

       In sum, while ATAC technically involved only a question of appellate

 jurisdiction, the court’s analysis unmistakably evidences the Sixth Circuit’s view

 that the entry of an immediately appealable dismissal order does not undermine the

 pro-arbitration policy of the FAA.




                                          28
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20        PageID.1479     Page 29 of 32




                                          III

       The Court concludes that dismissal of this action, rather than a stay, is

 appropriate. First, the history of this action makes clear that all of Arabian Motors’

 remaining, non-moot claims are subject to arbitration. Arabian Motors – the only

 party resisting arbitration – has never suggested that any of its claims in this action

 fall outside of the Resale Agreement’s mandatory arbitration provision. Instead,

 Arabian Motors has contended only that that the Fairness Act renders the mandatory

 arbitration provision unenforceable. This Court rejected that argument when it

 denied Arabian Motors’ motion for a preliminary injunction. (See Op. and Order,

 ECF No. 18.). The Arbitrator who was assigned to adjudicate the dispute between

 Ford and Arabian Motors then squarely rejected Arabian Motors’ contention that the

 Fairness Act bars enforcement of the mandatory arbitration provision. (See

 Arbitrator’s Final Award, ECF No. 32-2.) And this Court and the Sixth Circuit later

 declined to disturb the Arbitrator’s determination that the Fairness Act does not bar

 enforcement of the mandatory arbitration provision. (See Order, ECF No. 37;

 Arabian Motors, 775 F. App’x at 216.) Simply put, the sole basis for avoiding

 arbitration has been rejected by this Court and then again by the Arbitrator who has

 jurisdiction over this dispute, and the Sixth Circuit has declined to disturb




                                           29
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1480    Page 30 of 32




 Arbitrator’s ruling. It is thus clear at this point in the litigation that all of the

 remaining claims are subject to arbitration.9

       Second, entering a dismissal and permitting an immediate appeal would make

 good sense for the reasons identified in ATAC, supra. Here, “there is a genuine legal

 question concerning arbitrabilty,” and “a dismissal rather than a stay allows that

 question to be determined promptly on appeal.” ATAC, 280 F.3d at 1101. The

 dispute over arbitrability here is particularly well-suited for a prompt resolution on

 appeal because the dispute turns upon a purely legal question of statutory

 interpretation: whether the Fairness Act applies to foreign automobile dealers. The

 Sixth Circuit can decide that issue efficiently and without any need for a deep dive

 into a detailed evidentiary record. It makes sense to resolve this purely legal issue

 9
   Ford counters that the Arbitrator has not yet decided whether Arabian Motors’
 remaining, non-moot claims are subject to arbitration and that it is at least possible
 that some of those claims “would come back to this Court for a trial on the non-
 arbitrable issues.” (Ford’s Supp. Br., ECF No. 62, PageID.383.) While it is true, as
 a purely technical matter, that the Arbitrator has not yet specifically ruled that
 Arabian Motors’ remaining, non-moot claims are subject to arbitration, he has
 already rejected Arabian Motors’ sole argument for avoiding arbitration – i.e., its
 argument that the Fairness Act bars enforcement of the mandatory arbitration
 provision of the Resale Agreement. Thus, there is no reasonable possibility that any
 of Arabian Motors’ remaining claims will be returned to this Court for trial. In any
 event, courts have entered orders of dismissal where, as here, all claims must be
 presented to an arbitrator for his determination as to whether they are arbitrable. See,
 e.g., W & T Travel Serv., 69 F.Supp.2d at 174 (“In light of the conclusions set out
 above, however, that the arbitration requirement survives termination of the
 Subcontract, which vests authority with the arbitrators, not this Court, to determine
 arbitrability, no issues are left for this Court to resolve. In these circumstances,
 dismissal is appropriate.”).


                                           30
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20          PageID.1481    Page 31 of 32




 now rather than sending the parties off to conduct an arbitration that could be costly,

 lengthy, and unnecessary (if Arabian Motors were to persuade the Sixth Circuit that

 this Court erred in holding that the Fairness Act does not bar enforcement of the

 arbitration provision in the Resale Agreement).10

                                            IV

       For all of the reasons explained above, Ford’s motion for a stay (ECF No 55

 is DENIED and Arabian Motors’ remaining, non-moot claims are DISMISSED

 WITHOUT PREJUDICE.11 See Milan Exp. Co. v. Applied Underwriters Captive

 Risk Assur. Co., 590 F. App’x 482, 486 (6th Cir. 2014) (explaining that Sixth Circuit

 has “approved” a dismissal without prejudice “in several cases” in which district

 courts have determined that all claims are subject to arbitration). And to be clear:

 the Court intends for this dismissal to be a final decision on the merits that is subject

 to immediate appeal by Arabian Motors. See Howell v. Rivergate Toyota, 144 F.



 10
   The Court earlier declined to certify for interlocutory review its opinion and order
 denying Arabian Motors’ motion for a preliminary injunction staying the arbitration
 commenced by Ford. (See Order, ECF No. 30.) As the Court explained in detail, it
 made sense to deny appellate review at that time given the procedural posture of
 both this action and the underlying arbitration. (See id., PageID.936-939.) The
 procedural issues that weighed heavily against appellate review earlier have largely
 dissipated and no longer tip the scales against such review.
 11
   As a reminder, the Court has dismissed as moot Count I of Arabian Motors’
 Complaint and the portion of Count II that seeks a declaratory judgment that Arabian
 Motors should not be compelled to arbitrate Ford’s claims. The Court dismisses the
 remainder of Arabian Motors’ claims without prejudice.


                                            31
Case 2:16-cv-13655-MFL-EAS ECF No. 64 filed 10/15/20         PageID.1482    Page 32 of 32




 App’x 475, 477 (6th Cir. 2005) (holding that an order dismissing an action without

 prejudice on ground that claims are subject to arbitration is a “final decision” that

 may be immediately appealed); Hilton, 687 F. App’x at 518 (same).12

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

 Dated: October 15, 2020



        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 15, 2020, by electronic means and/or
 ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




 12
   The Sixth Circuit said that it would entertain an appeal after this Court entered “a
 decision that ends the litigation on the merits by disposing of the claims alleged in
 the complaint.” Arabian Motors, 775 F. App’x at 217 n.1. A dismissal without
 prejudice that “send[s] all issues to arbitration and leaving the district court nothing
 more to do than execute the judgment” does “end[] the litigation on the merits” and
 is a “final decision” over which a federal court of appeals “ha[s] appellate
 jurisdiction.” Griggs v. S.G.E. Man., LLC, 905 F.3d 835, 844 (5th Cir. 2018). See
 also Blair v. Scott Specialty Gases, 283 F.3d 595, 600-03 (3d Cir. 2002) (holding
 that order dismissing complaint without prejudice on ground that all claims were
 subject to arbitration was an immediately appealable “final decision” and collecting
 cases with same holding).

                                           32
